Citation Nr: 1342343	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  06-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and dysthymia.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal was remanded to the RO via the Appeals Management Center (AMC), in April 2008, July 2010, February 2012 and April 2013.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The  issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of acquired psychiatric disorder, to include PTSD, depression and dysthymia as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD, depression and dysthymia were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 

The Veteran essentially contends that in-service events caused his PTSD.  Specifically, the Veteran reports that he was involved in a serious motor vehicle accident in a jeep in 1967 or 1968 and that the accident report should be in his service treatment records.  It appears that all of the Veteran's service treatment record and personnel records have been obtained and associated with the Veteran's claims file.  There is no documentation of the motor vehicle accident that the Veteran describes in his records.  Furthermore, all available avenues of research, to include multiple inquiries through U.S. Army and Joint Services Records Research Center (JSRRC) and U.S. Army Crime Records Center, USACIDC, have failed to turn up records of the accident.  Nonetheless, the Veteran has provided consistent details of the accident since he filed his claim, and it has been noted in treatment records upon which psychiatric diagnoses have been based since January 2005.  Moreover, the Veteran's brother submitted a signed statement dated in September 2005 in which he certified that the Veteran wrote home to his family describing the jeep accident in 1967.  He remembers the Veteran stating he was lucky no one was killed in the accident.  The Veteran sent them pictures of the accident, and the brother sent copies of these with his letter to VA.  The pictures appear to show a jeep slammed into a tree by another car, with extensive damage.  

In the April 2013 Remand, the Board found that despite the fact that the Veteran reported different dates that the accident occurred during his service, his statements regarding the motor vehicle were credible inasmuch as they were consistent throughout this appeal when he reported the details of the accident to the VA or to psychologists.  Accordingly, although the event has proved unverifiable through the above channels, considering the Veteran's credible statements, the statement of his brother and the pictures, the Board finds there is sufficient evidence to consider the stressor verified.  Accordingly, the Board will turn to the question of whether he has PTSD and/or other psychiatric disability related to these events.  

There are conflicting opinions on whether or not the Veteran suffers from PTSD or other psychiatric disability due to this stressor.  Although VA examiners in December 2009 and September 2010 found the Veteran did not have a current diagnosis of PTSD and that the depressive disorder and dysthymia present were not related to his in-service accident, the Veteran's treating private psychiatrist provided a letter in January 2005 supporting a diagnosis of PTSD related to the in-service jeep accident.  Parenthetically, the Board notes that it found the December 2009 and September 2010 VA opinions not wholly adequate for rating purposes as reflected in a February 2012 Remand.  Also, in December 2012, a VA psychologist opined that the Veteran did have dysthymic disorder and PTSD and that it was likely the Veteran's PTSD and dysthymia/depressive symptoms were directly related to his traumatic in-service experience.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for the acquired psychiatric disorders present during the pendency of the claim, to include PTSD, depression and dysthymia, is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and dysthymia is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


